Per Curiam. Warren H. Webster, Bar Id. 73125, has petitioned this Court to accept the surrender of his license to practice law. We note that the affidavit attached to the petition refers to a “plea agreement” that Mr. Webster’s license would be voluntarily surrendered for at least three years. However, there is no provision in the Rules of this Court for a conditional surrender of a license to practice law, such surrenders are absolute. There is provision for later requests for reinstatement. Upon the recommendation of the Committee on Professional Conduct we accept the surrender of the license of Warren H. Webster without qualification.